Title: From William Stephens Smith to Benjamin Lincoln, 28 March 1802
From: Smith, William Stephens
To: Lincoln, Benjamin



Dear Sir—
New York. March 28th. 1802.

This will be presented to you by Mr. John Churchman—he is the author of a work on the subject of the magnetic Variation—and has been complimented with the attention of the Litterati both in this Country and in Europe, where I first knew him, he is a gentleman of respectability and science—and as he visits Boston with an intention of making further observations, and to connect & compare them, with those already made in different sea-ports of the united states, I take the Liberty of soliciting for him your friendly protection, in his pursuit,
With the highest respect / I am Dear General / Your most Obedt. / Humble Servt.

W. S. Smith